DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 3/3/2022.
Claims 1-2, 5, 7, 9, 11-12, 15, 17, and 19 have been amended.
Claims 3 and 13 have been cancelled.
No new claims have been added.
Claims 1-2, 4-12, and 14-20 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 7-11, filed 3/3/2022, with respect to claims 1-2, 4-12, and 14-20 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-12, and 14-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 and 11, the Examiner agrees with Applicant’s arguments that the claims as amended now more clearly require that the recited conditions occur, such as “when the timing of the target cell is not available” and “when the PRACH association period is not greater than one radio frame” such that all of the claimed limitations are more clearly required to be performed. The Examiner also note that claims 2 and 12 have been amended to require that the event of the timing of the target cell being available is associated with a second random access procedure rather than the first, thus removing the confusion as to whether most of claims 1 and 11 were optional because the condition in claims 2 and 12 contradicted the condition in claims 1 and 11. The Examiner is thus interpreting the recited “when” conditions as being required by the claims based on Applicant’s amendments and Applicant’s arguments, as well as the fact that dependent claims 2 and 12 no longer contradict claims 1 and 11. These claim limitations in combination with the rest of the claimed limitations are not taught by the prior art.	Regarding claims 2, 4-10, 12, and 14-20, the claims are allowable because they depend from allowable claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474